GOODE, J.
This is an action on a judgment rendered by a justice of the peace of Adair county, Missouri; September 22, 1883. The original action, was brought to recover damages for the killing of a bull by a railway company, to the rights and liabilities of which the defendant succeeded. An appeal was taken from the judgment to the circuit court, where on motion of plain*391tiff, the appeal Avas dismissed. Prom the judgment of dismissal defendant took an appeal to the Supreme Court and the appeal lay in that court unprosecuted, until the year 1898, when it was transferred to the Kansas City Court of Appeals Avhich affirmed the judgment of dismissal entered by the circuit court in 1883. In 1900 the present action Avas instituted in the circuit court of St. Louis county on the judgment rendered by the justice of the peace of Adair county. A prior appeal of this case was before us and is reported in the 96 Missouri Appeal Reports, 113. The opinion on said appeal contains a complete history of the litigation from its inception and a statement of all the material facts. The judgment of the circuit court of St. Louis county at the first trial Avas for defendant, but said court sustained a motion for new trial on the ground that its judgment was against the law. The first appeal was prosecuted from the order granting the new trial to plaintiff. One of the points made by defendant on said appeal was that the present action on the justice’s judgment Avas barred by the statutes of limitations. Another point Avas that the justice of the peace had no jurisdiction of the original cause of action. Those contentions AArere overruled in our former decision and are substantially the only ones now preferred against the second judgment of the circuit court, which Avas in favor of the plaintiff. The other points made in defendant’s (appellant’s) brief are subsidiary to and in support of those tAYO. All of them were dealt with in the former opinion, and as the cause was tried in accordance with the vieAvs then expressed, the judgment Avill be affirmed.
All concur.